 1
 2
 3
 4
 5
 6
 7
 8                                              UNITED STATES DISTRICT COURT
 9                                          SOUTHERN DISTRICT OF CALIFORNIA
10
11       ANTON EWING, et al.,                                          Case No.: 18cv1455-LAB (JLB)
12                                                        Plaintiff,
                                                                       ORDER QUASHING
13       v.                                                            SUBPOENAS; AND
14       OASIS MEDIA, LLC, et al.,
                                                                       ORDER FORBIDDING
15                                                     Defendants.     PLAINTIFF EWING FROM
                                                                       ISSUING OR SERVING
16
                                                                       SUBPOENAS WITHOUT LEAVE
17
18
19              Plaintiff Anton Ewing, proceeding pro se, issued four subpoenas, which
20   Defendants’ counsel has moved to quash.
21              One of the subpoenas purports to require the attendance of attorney Linda
22   Lucero at a deposition in Glendale, California and to produce numerous privileged
23   documents. That subpoena violates numerous rules, not the least of which is that
24   it was not properly signed or completed. For example, it is not signed either by the
25   Clerk or by a licensed attorney as required by Fed. R. Civ. P. 45(a)(3).1 Rather,
26                                                  
27
     1
      Under this subsection, a subpoena may be signed either by the Clerk of Court,
28   or by an attorney, “if the attorney is authorized to practice in the issuing court.”

                                                                       1
                                                                                             18cv1455-LAB (JLB)
 1   Ewing himself signed it on the line marked “Attorney.” He has been previously
 2   ordered to cease holding himself out as an attorney.
 3        It also gave Lucero inadequate time to object and is unduly burdensome.
 4   Furthermore, Lucero has little or no relationship to the claims in this case, other
 5   than possibly having served as counsel to one or more of the Defendants before
 6   suit was filed. Anything she learned as a result of that relationship would be
 7   privileged. The subpoena commanding Linda Lucero’s attendance at a deposition
 8   in Glendale on April 18, 2019 is QUASHED.
 9        The other three subpoenas purport to require the attendance and testimony
10   of Lucero as well as Defendants’ attorney Willie Wang, and California State Bar
11   Investigator Charlie Hummel at the Order to Show Cause hearing set for Monday,
12   April 30, 2019 at 12:00 noon. They also purport to command Lucero to bring with
13   her “any and all communications with Anton Ewing from May 24, 2016 to the
14   present time . . .” and Wang to bring with him originals of documents filed in the
15   docket.
16        The Court’s order to show cause specifically provided that Lucero and
17   Defendants could, but were not required to, attend the hearing. The hearing
18   concerns Ewing’s violation of the Court’s civility requirements, as evidenced by
19   documents he himself filed, and apparently false representations to the Court
20   contained in those documents.
21        Ewing has said that the only question he wants to ask Wang is whether
22   Lucero signed the declaration filed as ECF No. 44-2. (Docket no. 60, ¶ 6.) And
23   Hummel, a state bar investigator, could have nothing useful to say at the hearing.
24        Furthermore, subpoenas on opposing counsel are proper only in very limited
25   circumstances. Wang is currently Defendants’ counsel, and Lucero at one time
26   apparently was. The propriety of subpoenaing them is analyzed under a test set
27   forth in Shelton v. Am. Motors Corp., 805 F.2d 1323 (8th Cir. 1986). See Erhart v.
28   Bofi Fed’l Bank, 2017 WL 840648, at *3 (S.D. Cal., Mar. 2, 2017). Under Shelton,

                                              2
                                                                        18cv1455-LAB (JLB)
 1   the party seeking opposing counsel’s testimony bears the burden of showing it
 2   should be required. 805 F.2d at 1327. Ewing’s opposition does not attempt to
 3   satisfy this burden; rather, he focuses on what he perceives as improper service
 4   of the motion to quash, and makes additional accusations against Wang.
 5         Ewing does not need any witnesses to explain why he filed the documents
 6   that he did, or why he made the representations that he did. Furthermore, Ewing’s
 7   response (Docket no. 56) shows he does not contest making many of the remarks;
 8   his argument in large part appears to be that his doing so was proper and
 9   permissible. If Ewing could show that outside evidence were needed to explain
10   any of this, the Court would consider his request, but he has not done so. The
11   subpoenas purporting to command the appearance and testimony of Lucero,
12   Wang, and Hummel at the order to show cause hearing on April 30, 2019 at 12:00
13   noon are QUASHED.
14         The motions for protective orders and to quash subpoenas (Docket nos. 59
15   and 61) are GRANTED. Ewing is ORDERED not to issue or serve any more
16   subpoenas in this case, without leave of the Court. If he believes a subpoena is
17   necessary, he must seek leave before obtaining or serving it.
18         This order is primarily intended to address the subpoenas and the order to
19   show cause hearing before the undersigned District Judge. Magistrate Judge Berg
20   may impose additional requirements or issue additional orders to address any
21   abuses in the meet-and-confer process, or other matters committed to his
22   responsibility.
23
24         IT IS SO ORDERED.
25   Dated: April 19, 2019
26
27                                         Hon. Larry Alan Burns
                                           Chief United States District Judge
28

                                             3
                                                                       18cv1455-LAB (JLB)
